Citation Nr: 0325352	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-25 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder (characterized as an organic personality disorder).

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.

3.  Propriety of the initial noncompensable evaluation for 
impotency.

4.  Entitlement to an effective date earlier than March 18, 
1999 for a 20 percent evaluation for hypertension.

5.  Entitlement to an effective date earlier than March 18, 
1999 for service connection for impotency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1964 to 
September 1976.

This appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In this decision, the RO granted an 
increased evaluation for hypertension to 20 percent disabling 
effective from March 18, 1999.  The RO also granted 
entitlement to service connection for impotency and evaluated 
this disability as noncompensable effective from March 18, 
1999.  This appeal also arises from an October 1999 rating 
decision that denied an effective date earlier than March 19, 
1999 for the award of the 20 percent evaluation for 
hypertension.  Finally, the veteran appealed a July 2000 
rating decision that denied entitlement to service connection 
for an organic personality disorder.  The RO in Waco, Texas, 
currently has jurisdiction over the case.  


FINDINGS OF FACT

1.  Sufficient evidence for equitable decisions on the issues 
decided below has been obtained.

2.  The veteran has received diagnoses for an organic 
personality disorder and a borderline personality disorder.

3.  The medical evidence indicates that prior to December 3, 
2001, the veteran still retained some erectile power.  On 
December 3, 2001, the veteran indicated that he no longer had 
erectile power even with the use of medication.

4.  The Board issued a final decision denying entitlement to 
service connection for impotency on September 28, 1998.

5.  The RO received the veteran's request to reopen his claim 
for entitlement to service connection for impotency on March 
18, 1999.


CONCLUSIONS OF LAW

1.  As a matter of law and regulation, the grant of service 
connection for a personality disorder is prohibited.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(c) 
(2002).

2.  The criteria for a compensable evaluation for impotency 
prior to December 3, 2001 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 
4.115, 4.115b, Diagnostic Code 7522 (2002).

3.  The criteria for a 20 percent evaluation for impotency, 
but not more, from December 3, 2001 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.115, 4.115b, Diagnostic Code 7522 (2002).

4.  The criteria for an effective date earlier than March 18, 
1999 for the award of service connection for impotency have 
not been met.  38 U.S.C.A. §§ 5107, 5110, 5103, 5103A (West 
1991 & 2002), 38 C.F.R. § 3.400(q),(r) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board notes that we are satisfied that all 
relevant facts regarding the issues decided below have been 
properly developed, and no further assistance to the veteran 
is required in order to comply with the duty to notify or the 
duty to assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 1991 & 2002).  As discussed below, the development 
conducted by VA in this case fully meets the requirements of 
the old provisions of 38 U.S.C.A. § 5107(a) (West 1991) and 
the new provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
See Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991), see 
also Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).  The recent publication of new regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA) does not require further development because, "the 
provisions of (the new regulations) merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  66 Fed.Reg. 45,620, 45,629 (Aug. 29, 2001); see 
also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or as to the completeness of the application. 

Second, VA has a duty to notify the veteran as to any 
information and evidence needed to substantiate and complete 
a claim, and as to what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In letters issued in June 2000 and November 
2001, the RO informed the veteran of the actions he must take 
and the type of evidence required in order to establish his 
current claims, to include evidence of a current disability 
and medical/lay evidence linking this disability with his 
military service.  These letters notified the veteran of the 
type of actions that were required of him, to include his 
identification of pertinent evidence and his own attempt to 
obtain and forward this evidence to VA.  These letters also 
informed him of the development that would be completed by 
the RO in its efforts to substantiate his claims, to include 
obtaining pertinent medical records and a VA examination, if 
appropriate.  The Statement of the Case (SOC) issued in 
November 1999 notified the veteran of the type of medical 
evidence required to establish increased evaluations for 
hypertension and impotency, and another SOC of December 1999 
informed him of the evidence needed to establish earlier 
effective dates for his award of service connection and 
increased evaluations.  These SOCs and subsequent 
Supplemental Statements of the Case (SSOCs) specifically 
notified him of the evidence that the RO had considered, the 
pertinent laws and regulations governing his claims, and the 
reasons and bases for VA's decision.  He was also notified in 
the letters of June 2000 and November 2001, and in the SOC of 
November 1999 and the SSOC of August 2002, of both the old 
and new laws and regulations governing VA's duty to notify 
and assist, and he was provided an opportunity to comment on 
them.  Based upon the above analysis, the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
met.  

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate the claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include military, VA, and 
Social Security Administration (SSA) medical records.  See 38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
veteran has not alleged that he is currently in receipt of 
Workers' Compensation benefits, and there is no indication 
that other Federal department or agency records exist that 
should be requested.  See 38 U.S.C.A. § 5106.  

In addition, the veteran was afforded VA compensation 
examinations in April 1999 and December 2001.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA 
examiners reported medical histories, provided examination 
findings, and provided the appropriate diagnoses.  While 
these examiners did not specifically indicate that the claims 
file had been reviewed, their discussion of the medical 
history that cited specific medical reports show that such a 
review occurred.  Therefore, these examinations are fully 
adequate for providing evidence regarding the existence and 
severity of the veteran's current disabilities.  It is 
acknowledged by the Board that VA has not obtained a 
psychiatric examination of the veteran since he filed his 
claim for an organic personality disorder in June 2000.  As 
discussed below, a determination on service connection for 
such a disorder is a matter of law and regulation; therefore, 
a compensation examination regarding this disability is not 
required.  In letters of June 2000 and November 2001, the 
veteran was asked to identify private medical treatment 
pertinent to his current claims.  He failed to directly 
respond to this request.  However, in past compensation 
examinations the veteran has identified a private physician 
(Dr. Miller) that treated his impotency.  A review by the 
Board reveals that these treatment records from the mid-1990s 
have been associated with the claims file.  As these private 
records are currently in the possession of VA, there is no 
duty to notify the veteran of an inability to obtain 
identified private records.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).  

On a VA Form 9 received in August 2000, the veteran requested 
a hearing before a traveling Veterans Law Judge (VLJ) sitting 
in Washington, D.C.  However, the veteran withdrew this 
request in October 2000.  The veteran's claim for a higher 
evaluation for his impotency is an original claim that was 
placed in appellate status by a Notice of Disagreement (NOD) 
expressing disagreement with an initial rating award.  As 
such, separate ratings may be assigned for separate periods 
of time based on the facts found-a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
While the RO did not specifically address the Fenderson case 
in the SOC or subsequent SSOCs, the Board notes that on a 
number of occasions during the appeal process the RO reviewed 
the claim to determine if separate and/or increased 
evaluations were warranted.  Thus, the RO has in effect 
complied with the holding in Fenderson.  By letter of January 
2003, the RO informed the veteran that his case was being 
forwarded to the Board; and in effect, notified him that VA 
would not undertake any further development in his claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, as there is no evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of the issues decided below, the Board 
finds that any such failure is harmless.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim in the instant 
appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).  In 
addition, as the appellant has been provided the opportunity 
to present evidence and arguments on his behalf and availed 
himself of those opportunities, appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


Service Connection for a Personality Disorder

Under applicable legal criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  According to 
38 C.F.R. § 3.303(c), personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable laws and regulations and, therefore, 
cannot be awarded service connection.  

A military medical board report of May and August 1976 
indicated that the veteran had sustained a traumatic head 
injury during military service in 1975.  After this injury 
the veteran continued to complain of headaches, difficulty 
concentrating, and "tremendous" difficulty getting along 
with his peers and superiors.  The diagnoses were basilar 
skull fracture with cervical contusion and traumatic 
subracachnoid hemorrhage, and post-traumatic encephalopathy.  
A VA neuropsychiatric examination of November 1976 noted a 
diagnosis of chronic brain syndrome.  This diagnosis was 
confirmed in another examination conducted in January 1979.

A VA psychiatric examination of April 1992 included a 
diagnosis of organic personality disorder, secondary to the 
veteran's in-service head trauma.  

The veteran's VA therapist prepared a letter in May 1992 that 
indicated the veteran suffered with post-traumatic stress 
disorder (PTSD), apparently due to his experiences in 
Vietnam.  A VA psychiatric examination conducted in June 1992 
noted diagnoses of an organic personality syndrome and PTSD.  
Another VA psychiatric examination of September 1992 noted 
diagnoses of PTSD, organic personality syndrome, and a 
borderline personality disorder.  These diagnoses were 
confirmed in VA psychiatric examinations of January and June 
1993.  A psychiatric examination of March 1994 noted 
diagnoses for an organic personality disorder and PTSD.  
These diagnoses were confirmed on psychiatric examinations in 
November 1994 and March 1995.  

A July 1995 psychiatric examination reported diagnoses of a 
cognitive disorder and PTSD.  In an addendum to this 
examination dated in August 1995, it was noted that a board 
of two examiners had determined that veteran did not suffer 
with an organic brain syndrome.  However, they did find that 
the veteran continued to suffer with a cognitive disorder.  

In July 1997, neuropsychiatric testing revealed a cognitive 
disorder secondary to traumatic brain injury and 
narcissistic/antisocial traits.  VA psychiatric examinations 
of July and August 1997 diagnosed PTSD, a cognitive disorder, 
and a borderline personality disorder.  Outpatient records 
from the late 1990s noted a number of assessments for organic 
personality disorder.  Outpatient records from the early 
2000s noted assessments for PTSD.

Initially, the Board will address the veteran's contention 
that if a healthcare professional has diagnosed a psychiatric 
disability, VA adjudicators are not qualified or authorized 
to deny service connection for such a disability.  The U. S. 
Court of Appeals for Veterans Claims (Court) has ruled in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), that VA 
adjudicators are not competent to make medical 
determinations.  That is, an adjudicator cannot not make a 
diagnosis or determine the etiology of a disability.  These 
determinations are usually considered in the realm of a 
healthcare professional.  See Espirutu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, VA adjudicators and the Board are 
specifically authorized and required to make factual 
determinations in a claim for disability benefits.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Such factual 
determinations include whether or not a healthcare 
professional has rendered a diagnosis and the appropriate 
opinion on etiology, and a weighing of the medical evidence 
to determine which medical opinion or evidence is most 
probative.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); 
Cohen v. Brown, 10 Vet. App. 128, 150-51 (1997).  Finally, 
the Board is required to render its decisions in compliance 
with the mandates of law and regulation, regardless of any 
healthcare professionals opinion to the contrary.  See 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.

The veteran has contended that he currently suffers with a 
personality disorder that is the result of an in-service head 
trauma and/or his PTSD.  He apparently claims that as the 
head trauma and PTSD are service connected, his personality 
disorder should also be service connected.

Regulation is clear that a personality disorder cannot be 
awarded service connection under any circumstances.  The 
Board is bound in its decisions by law, regulation, and 
decisions of the chief legal officer of VA.  Id.  In 
addition, the only type of personality disorder that a 
healthcare professional has linked with the in-service injury 
or PTSD was an "organic personality disorder" that the 
examiner in 1992 found linked to the in-service head trauma.  
According to regulation at 38 C.F.R. § 4.125(a), a 
psychiatric diagnosis must conform with the criteria of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  
According to DSM-IV, a diagnosis of a personality disorder 
cannot be based on an enduring pattern of symptomatology 
associated with a general medical condition such as a head 
trauma.  Thus, a diagnosis of a personality disorder linked 
to the veteran's in-service head trauma does not conform to 
the criteria of DSM-IV and cannot be used to award service 
connection.  There is no medical opinion of record that has 
linked any type of personality disorder to the veteran's 
PTSD.

The Board takes this opportunity to note that the veteran is 
currently service connected for an organic brain syndrome 
(rated as 30 percent disabling) and PTSD (rated as 70 percent 
disabling).  These evaluations have considered and rated the 
veteran's current cognitive, personality, and neurosis 
symptomatology.

As regulation prohibits the award of service connection for a 
personality disorder, the veteran's appeal for service 
connection must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).  As this issue is decided 
on the basis of law and regulation, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Evaluation for Impotency

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 (2002).  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

There is no diagnostic criteria in VA's Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 that directly evaluates 
impotence.  The veteran's impotency was evaluated by the RO, 
by analogy, as noncompensable under 38 C.F.R. § 4.115b, 
Diagnostic Code 7522, effective from March 18, 1999.  Under 
Code 7522, deformity of the penis with loss of erectile power 
is to be evaluated as 20 percent disabling.  The veteran has 
contended that he has complete erectile dysfunction.

The veteran filed his original claim for entitlement to 
service connection for impotency on November 16, 1993.  He 
claimed at that time that he suffered with erectile 
dysfunction due the medication used to treat his service-
connected hypertension.

A VA cardiovascular examination of March 1994 noted the 
veteran's claim that he had suffered with intermittent 
impotency since his service in Vietnam.  It was noted that 
the veteran did not start taking medication for his 
hypertension until 1992.  He indicated that his problem with 
impotence had not changed whether or not he was taking 
medication for hypertension.  The examiner concluded, based 
on this history, that the veteran's impotency was not the 
result of his hypertension or medication for hypertension, 
and was therefore of an unknown etiology.

Private treatment records indicate that the veteran was 
treated for impotency beginning in the mid-1990s.  These 
records reported a history of erectile dysfunction that began 
in 1978 or 1979.

On a VA psychiatric examination report dated in November 
1994, the examiner commented that the veteran's impotency was 
not the result of his PTSD or organic brain syndrome.  It was 
felt that if no organic cause could be linked to the 
impotency, than psychological factors other than PTSD were 
the cause.  The veteran was given a VA genitourinary 
examination in January 1995.  He claimed during this 
examination that his erectile dysfunction did not begin until 
1980.  His only reported treatment was with a private 
urologist beginning in 1994.  He noted that this treatment 
had included injections of Depo-Testosterone, which the 
veteran indicated had helped his erections.  The impression 
was mild hypogonadism of unknown etiology.  The examiner 
opined that given the relative hiatus between the in-service 
head injury and the appearance of erectile symptoms, the 
sexual dysfunction was not related to the in-service head 
trauma.

A VA genitourinary examination of September 1997 noted a 
diagnosis for impotency, but the examiner commented that he 
could not distinguish between a psychogenic or organic 
etiology.  In July and August 1997, VA psychiatric examiners' 
opined that the veteran's partial impotency was not linked to 
his PTSD.  

In a Board decision issued on September 28, 1998, the 
veteran's prior claim for entitlement to service connection 
for impotency resulting from PTSD and organic brain syndrome 
was denied.  The veteran was informed of his appellate 
rights, but failed to file an appeal with the Court.  This 
decision is final.  

In a written statement received on March 18, 1999, the 
veteran requested that his claim for service connection for 
impotency be reopened.  He alleged that he had experienced 
erectile dysfunction since 1978 and this dysfunction was 
caused by his hypertension medication.

Another VA genitourinary examination was given to the veteran 
in April 1999.  He claimed to have difficulties with 
erections and ejaculations since his military service.  The 
examiner noted the complaint:  "[The veteran] will have an 
ejaculation at least 3 times a month, and twice a month, he 
will have no erection at all."  It was noted by the veteran 
that he only had three or four hours of sleep a night due to 
his PTSD symptoms.  He reported that he currently took 
metoprolol/Lopressor to control his hypertension.  The 
examiner indicated that the medical evidence showed the 
veteran had low levels of testosterone and hypogonadism, 
which was felt to be the result of the testes level or due to 
a pituitary gland problem.  A magnetic resonance image (MRI) 
of August 1997 did note a smaller than normal pituitary 
gland, but this gland did not appear to be pathologically 
hypoplastic.  On examination, there was hypogonadism, on the 
left side more than the right.  The diagnoses were 
hypertension and impotency.  The examiner opined that the 
causes of the veteran's impotency were his PTSD and his 
medication taken to control his hypertension.  

A VA outpatient record of June 2001 noted that use of Viagra 
was effective most of the time in treating the veteran's 
erectile dysfunction.  In December 2001, the veteran was 
afforded a VA compensation examination.  He claimed that he 
had developed erectile dysfunction in 1969 following his in-
service head trauma.  Following this injury, he was unable to 
achieve or maintain an erection.  He alleged that he was 
unable to achieve vaginal penetration or to ejaculate.  The 
veteran asserted that he was unable to actively participate 
in sexual relationships and attributed his three prior 
divorces, at least in part, to his impotency.  He noted that 
he had undergone extensive counseling and his impotency had 
previously been treated with vacuum devices, injections, and 
use of Viagra.  The veteran claimed that none of this 
treatment had been effective in achieving or maintaining 
erections.  The diagnosis was erectile dysfunction.

The examination reports have consistently shown that the 
veteran's penis is not deformed.  The medical and lay 
evidence indicates that the veteran had some erectile power 
until December 2001.  While the veteran has claimed a lack of 
erectile functions since military service in 1969, the 
medical evidence indicates otherwise.  His private treatment 
records dated in the mid-1990s reported good results with the 
use of testosterone injections.  In April 1999, the veteran 
acknowledged at least one erection a month and the ability to 
ejaculate.  The medical records as late as June 2001 
indicated that the veteran continued to have some erectile 
power with the use of medication.  It was not until 
examination in December 2001 that a complete loss of erectile 
power was noted.

Based on the medical evidence, the Board finds that the 
veteran did maintain some erectile power prior to December 
2001.  Therefore, a compensable evaluation under Code 7522 is 
not warranted prior to December 3, 2001, even by analogy.  
However, the examination of December 2001 has indicated a 
complete loss of erectile power, even with the use of 
medication, and a 20 percent evaluation under Code 7522 is 
authorized.  As the December 3, 2001 examination is the 
earliest date that complete loss of erectile power can be 
ascertained, this is determined by the Board to be the 
effective date for the award of a 20 percent evaluation.  See 
38 C.F.R. § 3.400(o)(2).  See Fenderson v. West, 12 Vet. App. 
119 (1999).  A higher evaluation cannot be given under this 
diagnostic code as a 20 percent evaluation is the highest 
allowed.

According to 38 C.F.R. § 3.321(b)(1), in exceptional cases 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

A review of the claims file finds no lay or medical evidence 
that the veteran's impotency have resulted in frequent 
periods of hospitalization.  Nor has the veteran or his 
representative contended that his impotency is productive of 
a severe economic inadaptability.  There is no objective 
evidence that the veteran's impotency has resulted in the 
loss of any occupational opportunity or that any employer has 
had to make accommodations for the veteran's disability.  
Based on this evidence, the level of functional impairment 
resulting from the veteran's impotency is fully contemplated 
by the rating schedule.  Therefore, the veteran's impotency 
does not present such an exceptional or unusual disability 
picture that it would render the application of the schedular 
criteria impractical.  By this finding, the Board does not 
wish to imply that the veteran has not incurred a functional 
impairment or interference with his occupational ability.  
This finding merely concludes that the veteran's level of 
functional impairment is fully considered within the rating 
schedule and has not resulted in marked interference with his 
employment.  In this regard, the Board notes that the veteran 
is currently receiving special monthly compensation for loss 
of a creative organ under the provisions of 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a)(1).

It is the Board's determination that a 20 percent evaluation, 
effective from December 3, 2001, is all that is warranted for 
the veteran's impotency.  Prior to December 3, 2001, the 
evidence does not support the award of a compensable 
evaluation.  While the veteran is competent to report his 
symptoms, the medical findings do not support higher 
evaluations.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  To the extent 
that the appellant described more severe symptomatology 
associated with his service-connected impotency, his lay 
evidence is not credible.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  To this 
extent, the preponderance of the evidence is against the 
claim for higher evaluations than those awarded and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Earlier Effective Date for the Award of Service Connection 
for Impotency

The relevant regulations for establishing an effective date 
for an award of benefits arising from a claim that has been 
reopened based on new and material evidence provide in 
pertinent part as follows:

(q) New and material evidence:

	(1) Other than service department records:

	(i) Received within appeal period or prior to appellate 
decision. The effective date will be as though the former 
decision had not been rendered. . . .

	(ii) Received after final disallowance.  Date of receipt 
of new claim or date entitlement arose, whichever is later. . 
. .

(r) Reopened claims: Date of receipt of claim or date 
entitlement arose, whichever is later. . . .

38 C.F.R. § 3.400(q), (r) (2002).

The statutory authority for this regulation perhaps expresses 
the effective date rule with regard to reopened claims more 
clearly: "[T]he effective date of an award based on . . . a 
claim reopened after final adjudication . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).

A decision by the Board is final regarding an issue; unless, 
such a decision is appealed to the Court, ordered for 
reconsideration by the Chairman of the Board, or is revised 
on the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 7102(a), 7103, 7111, 7252(a), 7266.

The veteran has contended that the effective date of the 
award of service connection should be set when he filed his 
original claim in November 1993.  As discussed in the above 
factual background, the Board notes that it had denied the 
veteran's claim for entitlement to service connection for 
impotency in a decision issued on September 28, 1998.  The 
veteran did not appeal this decision to the Court, nor has he 
filed a motion for reconsideration under 38 U.S.C.A. § 7103 
or revision for clear and unmistakable error under 
38 U.S.C.A. § 7111.  Therefore, the September 1998 decision 
is final and binding on this matter.  

On March 18, 1999, the veteran, in effect, requested that his 
claim for service connection for impotency be reopened.  The 
RO subsequently did reopen and grant this claim, setting the 
effective date of the award on March 18, 1999.  An effective 
date prior to September 28, 1998 cannot be awarded, as this 
is the date a prior final decision in this matter was issued 
by the Board.  There is no evidence in the claims file that 
the veteran submitted any type of claim for impotency between 
the issuance of the September 1998 Board decision and the 
receipt of his written contentions in March 1999.  He did 
submit correspondence to the RO in November 1998 and February 
1999, however, these contentions failed to discuss his 
impotency.  Therefore, the earliest effective date allowed 
under the provisions of 38 C.F.R. § 3.400 for the award of 
service connection for impotency is the date the veteran's 
claim to reopen this issue was received by VA, that is, March 
18, 1999.


ORDER

Entitlement to service connection for a personality disorder 
(characterized as an organic personality disorder) is denied.

A compensable evaluation for impotency prior to December 3, 
2001 is denied.

A 20 percent evaluation for impotency is granted, effective 
from December 3, 2001.

Entitlement to an effective date earlier than March 18, 1999 
for the award of service connection for impotency is denied.


REMAND

Regarding the issues of entitlement to an increased 
evaluation for hypertension and an earlier effective date for 
the award of this disorder's current 20 percent evaluation, 
the Board finds that additional development is required.  The 
compensation examination reports of December 2001 note the 
veteran identified private medical treatment for a presumed 
heart attack in the summer of 1998.  A review of the claims 
file reveals that such records have not been incorporated 
into the file.  It is the Board's determination that the 
cardiovascular treatment received by the veteran in 1998 is 
pertinent to his claims regarding hypertension.  Therefore, 
these issues must be remanded so that the pertinent medical 
evidence from 1998 may be developed.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist 
development of all relevant and pertinent medical records.)  
As the case must be remanded for the foregoing reason, the 
veteran should also be re-examined by VA.

In addition, the RO issued a decision in July 2000 that 
denied entitlement to service connection for a skin disorder 
due to exposure to toxic herbicides.  The veteran expressed 
his disagreement with this decision in a VA Form 9 received 
by VA in early August 2000.  The RO issued a letter in late 
August 2000 informing him that service connection for a skin 
disorder had previously been denied in August 1994 and in 
order to reopen this claim he was required to submit new and 
material evidence.  The veteran apparently expressed his 
disagreement with this determination in a VA Form 9 received 
in October 2000.  A SOC was not issued regarding these 
issues.

Based on this evidence, the Board finds that the appellant 
has submitted timely NODs regarding the issues of whether new 
and material evidence has been submitted to reopen a claim 
for entitlement to service connection for a skin disorder, to 
include service connection for a skin disorder resulting from 
toxic herbicides.  These NODs (the VA Form 9) were apparently 
received within one year after notification of the RO's 
determination and therefore have been timely submitted.  See 
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  Under the 
circumstances, these issues are not yet ripe for appellate 
review and must be remanded to the RO to insure protection of 
the veteran's due process rights.  See 38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 
238 (1999).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims of entitlement to 
an increased evaluation for hypertension 
and an earlier effective date for this 
award and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  Request that the veteran identify the 
facilities/physicians that treated his 
supposed heart attack in the summer of 
1998.  In addition, ask the appellant to 
identify all VA and non-VA healthcare 
providers that have treated him for his 
hypertension since December 2001.  
Specifically request the appropriate 
signed release forms in order to obtain 
records in the possession of the private 
physicians and facilities.  Make 
arrangements to obtain these and all 
other identified treatment records.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
afford the veteran a comprehensive VA 
medical examination to determine the 
current severity of his hypertension.  
The claims folder and a copy of this 
remand are to be made available to the 
examiner prior to the examination.  All 
tests deemed necessary by the examiner 
are to be performed.  The examiner should 
comment on all manifestations of the 
veteran's hypertension.  A series of 
blood pressure readings should be taken.

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

5.  The RO should issue a SOC regarding 
its July and August 2000 decisions 
denying the veteran's request to reopen a 
claim for entitlement to service 
connection for a skin disorder, to 
include a skin disorder resulting from 
exposure to toxic herbicides.  The 
appellant and representative should then 
be given the opportunity to respond 
thereto.  Only if the appellant submits a 
timely substantive appeal (VA Form 9) 
should these issues be referred back to 
the Board for appellate review.  

6.  Finally, readjudicate the veteran's 
claims for entitlement to an increased 
evaluation for hypertension and an 
earlier effective date for the award of 
this disorder's current 20 percent 
evaluation, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

